         Case 1:18-cr-10022-ADB Document 70 Filed 11/20/18 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
CRIMINAL NO.
18-10022-ADB

                                   UNITED STATES OF AMERICA

                                               v.

                                        JAMIE FIGUEROA


                        REPORT AND RECOMMENDATION
                  ON DEFENDANT=S COMPETENCY TO STAND TRIAL

                                      November 20, 2018
DEIN, U.S.M.J.
                                        INTRODUCTION

       This matter has been referred to the undersigned Magistrate Judge for a Report and

Recommendation on the defendant’s competency to stand trial.        For the reasons detailed

herein, this Court recommends to the District Judge to whom this case is assigned that the

defendant be committed for further evaluation and treatment for restoration of competency

pursuant to 18 U.S.C. § 4241(d).

                                   PROCEDURAL BACKGROUND

       The defendant, Jamie Figueroa, is under indictment for being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).   On April 18, 2018, defense

counsel filed an assented-to motion requesting that the Court order a psychiatric evaluation of

the defendant pursuant to 18 U.S.C. § 4241.    The motion was allowed on April 23, 2018

(Docket No. 27), and an amended order authorizing the examination was entered by this Court

on May 4, 2018.    (Docket No. 30).   The defendant was referred to the Federal Medical Center
           Case 1:18-cr-10022-ADB Document 70 Filed 11/20/18 Page 2 of 5




(FMC) Devens, where he was evaluated during the period of June 7, 2018 through July 7, 2018.

On August 10, 2018, a report was issued by Chad Tillbrook, PhD, a forensic psychologist at FMC

Devens.    (Sealed Docket No. 53).   As described further below, Dr. Tillbrook recommended

that Mr. Figueroa be committed for further evaluation and treatment for restoration of his

competency pursuant to 18 U.S.C. § 4241(d).

       The defendant thereafter requested the opportunity to have an independent psychiatric

examination conducted.     An independent examination was conducted by Robert H. Joss, PhD,

a forensic psychologist, on September 24, 2018.       In a report dated November 6, 2018, Dr. Joss

reached a contrary conclusion to that expressed by Dr. Tillbrook.

       An evidentiary hearing was held before this Court on November 13, 2018.        That

morning, the defendant refused to come to court, and this Court declined to order that the

defendant be forcibly brought to the courtroom.       The Court did permit the hearing to go

forward, over defense counsel’s objection, so that the government could present the testimony

of Dr. Tillbrook, who had travelled from out of state for the hearing.

       Dr. Tillbrook testified at the evidentiary hearing, and was cross-examined by defense

counsel.   At the conclusion of this testimony, the hearing was continued so that defense

counsel could consult with the defendant.    Although Dr. Joss was present in the courtroom,

the defense did not call him as a witness, electing to await consultation with Mr. Figueroa and

to assess whether Dr. Joss’ opinion remained unchanged in light of the defendant’s decision not

to participate in the court proceedings.

       On November 15, 2018, the defendant filed a status report notifying the Court that Mr.

Figueroa would not be presenting any evidence and asking “that the Court rule on the question
                                                [2]
          Case 1:18-cr-10022-ADB Document 70 Filed 11/20/18 Page 3 of 5




of competency based on the testimony and evidence already received.”1              (Docket No. 68).

This Report and Recommendation follows.

                                               ANALYSIS

        Dr. Tillbrook testified consistently with his detailed report of August 10, 2018.       Specifi-

cally, but without limitation, Dr. Tillbrook testified that Mr. Figueroa had been previously

diagnosed with Major Depressive Disorder, PTSD, Bipolar II Disorder, Bipolar I Disorder with

Psychotic Features, and Schizophrenia.       Dr. Tillbrook determined that the defendant is

presently suffering from Schizophrenia.       As he concluded in his report:

              Mr. Figueroa has an adequate factual understanding of the courtroom
              proceedings. However, due to his psychiatric illness, the defendant has
              substantial impairment in making rational decisions pertinent to the
              adjudication of his case. His disorganized thinking and delusional beliefs
              produce significant deficits in his ability to participate rationally with his
              attorney in the preparation and implementation of his defense.

(Docket No. 53 at 12).

        “To be found competent, a defendant must have both ‘sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding’ and ‘a rational as

well as factual understanding of the proceedings against him.’”         United States v. Reynolds, 646

F.3d 63, 70 (1st Cir. 2011) (quoting Dusky v. United States, 362 U.S. 402, 402, 80 S. Ct. 788, 4 L.




1
   Dr. Joss’ report was submitted into evidence by agreement at the evidentiary hearing as Exhibit 3.
However, since the defendant elected not to call Dr. Joss to confirm the continued validity of his opinion
after the defendant’s refusal to come to court, this Court will not consider Dr. Joss’ report. In any
event, Dr. Joss’ opinion was based on the fact that while Mr. Figueroa has been diagnosed with a mental
illness, his symptoms were not particularly evident during their meeting. Dr. Tillbrook found Mr.
Figueroa’s symptoms to be very evident at numerous times throughout the period he was observed at
FMC Devens. Therefore, this Court’s recommendation would remain the same, even if Dr. Joss’ report
was to be considered.
                                                   [3]
          Case 1:18-cr-10022-ADB Document 70 Filed 11/20/18 Page 4 of 5




Ed. 2d 824 (1960)).    See also 18 U.S.C. § 4241(a) (a hearing on mental competency may be

held to determine if the defendant is “suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and conse-

quences of the proceedings against him or to assist properly in his defense.”).    This Court

finds, by a preponderance of the evidence, that the defendant is presently suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he is unable to

assist properly in his defense.     The Court makes this finding after the hearing of November 13,

2018, consideration of Dr. Tillbrook’s testimony and report, the arguments of counsel, and the

defendant’s conduct in connection with the hearing.

       Therefore, this Court recommends to the District Court to whom this case is assigned

that the following order be entered.

                                          PROPOSED ORDER

       In accordance with 18 U.S.C. ' 4241(d), the Court hereby commits the defendant to the

custody of the Attorney General.       The Attorney General shall hospitalize the defendant for

treatment in a suitable facility:

       (1)     for such a reasonable period of time, not to exceed four months, as is
               necessary to determine whether there is a substantial probability that in
               the foreseeable future he will attain the capacity to permit the
               proceedings to go forward; and

       (2)     for an additional reasonable period of time until -

               (a)     his mental condition is so improved that trial may proceed, if the
                       Court finds that there is a substantial probability that within such
                       additional period of time he will attain the capacity to permit the
                       proceedings to go forward; or


                                                  [4]
          Case 1:18-cr-10022-ADB Document 70 Filed 11/20/18 Page 5 of 5




               (b)     the pending charges against him are disposed of according to law;
                       whichever is earlier.

The Court notes that defense counsel has requested placement at Fort Devens.

       The Court further orders the Bureau of Prisons to provide a report, within sixty days of

the entry of this Order, regarding (1) whether a substantial probability exists that in the

foreseeable future the defendant will attain the capacity to permit the proceedings to go

forward, and (2) if so, an approximation of the anticipated period required to enable the

defendant to attain the capacity to permit the proceedings to go forward.      It is further

ordered that the period of delay resulting from the hospitalization of the defendant for the

purposes described above and any subsequent judicial proceedings to determine the

defendant=s competency shall be excluded from the computation of deadlines under the

Speedy Trial Act, 18 U.S.C. ' 3161(h)(1)(A).

                                        RIGHT OF APPEAL

       The parties are hereby advised that, under the provisions of Federal Rule of Criminal

Procedure 59, any party who objects to this order may file an objection with the Clerk of this

Court within 14 days after being served with a copy of this Report and Recommendation.


                                                      / s / Judith Gail Dein
                                                      Judith Gail Dein
                                                      United States Magistrate Judge




                                                [5]
